Per Curiam. Mr. Oscar Stilley has filed a petition for an original action wherein he asserts seven counts for relief. On April 10, 2002, this court granted his counts one and two, and denied the remaining counts. He had requested disqualification of all justices to recuse from hearing his petition because, he argues, they have demonstrated a hostility towards him and because the justices have an interest in the outcome in the case. Mr. Stilley’s arguments deal primarily with his belief that, over a ten-year period, this court ruled against him in five cases. He offers no other allegations bearing on any hostility issue, but seeks to “interrogate” the present justices “eyeball-to-eyeball” at a hearing in a discovery fashion in an attempt to find reasons why the court is hostile towards him. Instead of alleging reasons for the justices’ recusing, he merely suggests he wants a hearing to “ferret out the facts” pertinent to disqualifications. Mr. Stilley also asserts the sitting justices have a pecuniary interest in this case because one of the ballot-title issues concerns a proposed amendment that could “cap” their salaries, if the proposed amendment is adopted. On April 10, 2002, this court granted Mr. Stilley’s request to review that ballot title and proposed amendment.  Mr. Stilley presents no valid reasons or allegations that warrant a justice’s recusal in this case. The only reason Mr. Stilley offers to show the court’s hostility towards him is that he lost five prior cases before this court that he claims he should have won. Fourteen different justices served on this court during the ten-year period in which those five cases were decided. This argument is yet another disingenuous way to again show his dissatisfaction concerning earlier opinions of this court with which he disagrees. Such re-visits of earlier cases offer nothing new showing that the precedential value of those opinions should be reversed. In fact, Stilley’s pleadings, motion, and argument constitute a clear violation of Ark. R. App. P. — Civ. 11. In this same vein, this court, on prior occasions, has expressed its displeasure with attorneys who have directed disrespectful language towards courts and judges. See McLemore v. Elliott, 272 Ark. 306, 614 S.W.2d 226 (1981) (striking appellant’s brief due to “intemperate and distasteful language” directed toward trial judge, pursuant to former Ark. Sup. Ct. R. 6); see also Ark. Sup. Ct. R. 1-5 (captioned “Contempt,” it provides, “No argument, brief, or'motion filed or made in the Court shall contain language showing disrespect for the trial court”). In view of Mr. Stilley’s continued strident, disrespectful language used in his pleadings, motions, and arguments, and his repeated refusal to recognize and adhere to precedent, Mr. Stilley’s 70-page brief should be stricken entirely. Examples of Mr. Stilley’s remarks follow: It is also all too possible that the Court will simply decline to rule consistently, upholding Kurrus when that is convenient, blithely ignoring Kurrus when consistency of decision making will not bring the desired result. * * * Therefore, it appears that the only persons in this Act receiving more than $100,000 per year are judicial officers. Why then did the Court falsely claim that this Act supported their theory that many executive branch employees get over $100,000. * * * The Court’s action in pretending to raise a claimed conflict on the part of the Governor, on such flimsy grounds, indicates a fear on the part of the justices that an impartial tribunal will decide the case honestly but contrary to the way that this Court would decide.the case. It grieves undersigned counsel to be forced to recount part of the many serious and apparently intentional wrongs that the members of this Court has [sic] committed, as part of their claim for recusal. However, by refusing to honesdy consider a fair claim for disqualification, made as gently as possible, the Court puts undersigned counsel in the position of having to raise these issues to protect his rights and the rights of his clients. The Court simply left its decision intact even though its reasoning is wholly irreconcilable with prior decisions of the Court. This leaves two possibilities. One, the court, in its original opinion intentionally lied about the citation of these authorities. These authorities do in fact annihilate the Court’s reasoning and ruling on the parol evidence question in this case. If this is the basis for the oversight, the Court and each of its members necessarily demonstrate rank prejudice against Appellant and should recuse. The other possibility is that the Court accidentally overlooked these authorities, although they were cited and included in the lists of authorities, and although these cases were discussed at length at pages 2-4 of the Appellant’s reply brief. If this is the problem, Appellant wishes to hear the reason, if any, that Appellant should be expected to trust the competence of the Court in the decision of this cause. * * * By this means, any reader of this motion may examine Exhibit “1,” and compare same to the opinion in Roberts v. Priest, and thus know that the Roberts Court wilfully and knowingly ignored the principal argument of the Intervenors, because the argument was irrefutable. The decision of the Court, coupled with the Court’s history of refusing to correct blatant and manifest error upon request for rehearing, requires that undersigned counsel make this fact known to the public. Publicity is the cure for government evils. Most certainly, a refusal to acknowledge and adjudicate arguments, solely because they provide irrefutable proof in favor of a position disliked by the Court, is a government evil that must be stamped out. * * * It seems the Court knew in advance that its ruling would not withstand any critical analysis, and wished to stifle any pleading that would expose the weakness of the Court’s opinion. This simply shows that the Court reacts in anger to despised arguments by undersigned counsel that it cannot logically refute. This behavior is exactly the sort for which the bench and bar have fallen into great disfavor and distrust with the general public in Arkansas. * * * What is required, in other words, is a return to sfare decisis, and adherence to established legal rules even when the judge or justice prefers a result different from that required by the law. This conduct has not stopped. Rather it has intensified. * * * The list of cases in which the Court has acted prejudicially to undersigned counsel is by no means complete. On the contrary, this is the tip of the iceberg. This Court has repeatedly shown that it will declare the law one way on undersigned counsel’s cases, and the opposite on cases by other individuals.  We cite the foregoing examples of the general tone of disrespect for the code of ethics and Mr. Stilley’s breach of his oath of office as an attorney-at-law. That disrespect for the court pervades Mr. Stilley’s brief. As was the situation in McLemore, we examined Mr. Stilley’s brief to see if we could strike only some parts, but find Mr. Stilley’s intemperate and distasteful language spread throughout all of his brief. Mr. Stilley asked to incorporate his brief as part of his petition. We conclude that Mr. Stilley’s brief is an inexcusable breach of the obligation of professional conduct that this court expects of the members of the bar. Accordingly, we direct that all copies of his brief shall be stricken in their entirety from the files of this court.  Because this matter implicates a breach of the Model Rules of Professional Conduct, we refer Mr. Stilley to the Professional Conduct Committee and request the Committee to take whatever action it believes his actions warrant under the Model Rules of Professional Conduct. Brown, J., concurs in part and dissents in part.